Title: From Thomas Jefferson to Jacob Bouldin, 8 September 1802
From: Jefferson, Thomas
To: Bouldin, Jacob


          
            Sir
            Monticello Sep. 8. 1802.
          
          I have duly recieved your favor of Aug. 27. and given to the paper inclosed and now returned such a cursory perusal as my scanty time would permit: but so incessant are the calls for my attention to objects more immediately within the line of my official duties that I am forced to deny myself the satisfaction of looking into matters of literature & science, altho’ they would be much more agreeable to me, and of course of giving any opinion on things which I cannot take time to understand. the law, by opening a patent office, seems to have contemplated that as the most expedient means of encouraging useful inventions. wishing you in your researches every success which can be beneficial to yourself & useful to the public, I pray you to accept my salutations & respects.
          
            Th: Jefferson
          
        